McAdam, Ch. J.
The action is for “ breach of a promise to marry,” and seduction is pleaded in aggravation of damages only (8 Barb. 323; 30 N. Y. 285). The *295only civil action which can be founded on “ seduction” is by the parent or other person entitled to the female’s services to recover for them loss (26 Barb. 615; 11 N. Y. 343). The present action is not so brought, and is not for seduction in the sense in which that term is used in subdivision 3 of section 3228, of the Code in regard to costs. The recovery herein for the breach of promise being less than $50, it follows that that the defendant is entitled to a full bill of costs (Code, § 3228, § 3229, subd. 4).
Re-taxation ordered in accordance herewith.